Name: 2000/272/EC: Commission Decision of 24 March 2000 approving the programme of new olive-tree planting in France (notified under document number C(2000) 807) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  farming systems;  Europe;  processed agricultural produce
 Date Published: 2000-04-06

 Avis juridique important|32000D02722000/272/EC: Commission Decision of 24 March 2000 approving the programme of new olive-tree planting in France (notified under document number C(2000) 807) (Only the French text is authentic) Official Journal L 085 , 06/04/2000 P. 0035 - 0035Commission Decisionof 24 March 2000approving the programme of new olive-tree planting in France(notified under document number C(2000) 807)(Only the French text is authentic)(2000/272/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats(1), and in particular Article 4 thereof,Having regard to Commission Regulation (EC) No 2366/98 of 30 October 1998 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/1999, 1999/2000 and 2000/2001 marketing years(2), as amended by Regulation (EC) No 1273/1999(3), and in particular Article 4(1) thereof,Whereas:(1) Article 4 of Regulation (EC) No 1638/98 provides that no aid under the common organisation of the market in oils and fats in force from 1 November 2001 may be paid to live growers in respect of additional olive trees and the relevant areas planted after 1 May 1998 and those not covered by a cultivation declaration at a date to be determined. However, pursuant to the same Article, additional olive trees planted in connection with the conversion of old olive plantations and new plantings on areas covered by programmes approved by the Commission may be taken into account within certain limits to be determined.(2) Article 4 of Regulation (EC) No 1638/98 provides for a programme to be approved by the Commission covering 3500 ha in France.(3) The French national programme of new plantings forwarded on 29 June 1999 by the French authorities to the Commission for approval contains the information specified in Article 4(3) of Regulation (EC) No 2366/98. The programme covers the whole area provided for in Article 4 of Regulation (EC) No 1638/98.(4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS DECISION:Article 1The French national programme for new planting of 3500 hectares of olive groves provided for in Article 4 of Regulation (EC) No 1638/98 is hereby approved.Article 2This Decision is addressed to the French Republic.Done at Brussels, 24 March 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 210, 28.7.1998, p. 32.(2) OJ L 293, 31.10.1998, p. 50.(3) OJ L 151, 18.6.1999, p. 12.